Reply Not Fully Responsive
The reply by the applicant … must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  37 CFR 1.111(b).

Applicant failed to respond to the objection of claims 16 and 21 and the rejection of claims 10-12 and 16 under 35 USC 112(b). See p. 5-6 of the previous Office Action. The objection and rejections are maintained.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 18, 2022, amended claims 1, 5, 7, 11, 12 and 21 are entered.  Claims 6, 10, 17-20 and 22-24 are cancelled by this amendment. Claims 1-5, 7-9, 11-16 and 21 are pending.
	
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-21) in the reply filed on August 18, 2022 is acknowledged.
Claim Objections
Claims 16 and 21 are objected to because of the following informalities:  “and in the form of a “T”” in claim 16 should be deleted; “the an angle” in claim 21 should be “an angle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (which incorporates original claim 10) and 11 do not invoke 35 USC 112(f) and do not recite structure to perform the function(s) recited in the claims.  The scope of the claim is therefore indefinite.
Claims 2-5 and 7-9 inherit and do not remedy the deficiencies of claim 1.
Claim 12 fails to recite steps for performing the method. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) ….” MPEP 2173.05(q). The scope of the claim is unclear because “it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Id.  
Dependent claims 13-16 and 21 inherit and do not remedy the deficiencies of claim 12.
Dependent claim 16 is “indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).”  Id.
Allowable Subject Matter
Claims 1, 11, 12 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  US 4,845,641 (Ninomiya) and the article by Murray et al are the closest prior art.  Ninomiya discloses taking the square root of the squared differences of X and Y coordinates (col 4, ln 1-40). Murray discloses using the x and y eye coordinates in three-dimensional space to calculate interpupillary distance (p. 4, col 1). The claimed equation in claims 10 and 20 are not taught or suggested by the prior art.
Response to Arguments
The reply by the applicant … must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  37 CFR 1.111(b).

Applicant failed to respond to the objection of claims 16 and 21 and the rejection of claims 10-12 and 16 under 35 USC 112(b). See p. 5-6 of the previous Office Action. The objection and rejections are maintained.
The response, filed August 18, 2022, does not address the 112(b) rejections of claims 10-12 and 16. The allowability of claim 10 was dependent on fixing the 112(b) issue. The recitation of “the use of ” throughout the claims renders the claims unclear.  Applicant’s attention is directed to MPEP 2173.05(g) for the system claims and MPEP 2173.05(q) for the method claims.  
	Applicant can overcome the rejection of the system claims by removing “the use of” from the claims and reciting the structure that performs the claimed functions.  Applicant can overcome the rejection of the method claims by removing “the use of” from the claims and reciting active steps that make up the claimed process (e.g. referencing indicia, finding angles).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David J. McCrosky/Primary Examiner, Art Unit 3791